Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




 

          Claims 1, 4-5, 9-10, 12-13, 16, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135), and in view of Charbit et al. (U.S. PG-Publication # 2012/0302254).


          Consider claims 1, 16, 18 and 24, Kang et al. clearly disclose a method comprising: 
          receiving, by a user device from a serving base station, a list of base stations including base station identities and/or respective information about their physical channels (fig. 12, par. 169 (the macro point transfers a synchronization signal, a CRS, and a PRS using PCI #0. In contrast, point 1 sends a synchronization signal and a CRS using PCI #0 and sends a PRS using PCI #2. Point 2 sends a synchronization signal and a CRS using PCI #0 and sends a PRS using PCI #1)) used for broadcast signaling, wherein the user device is a GSM user device, the serving base station is a GSM base station, and the list of base stations is a list of GSM base stations; 
          receiving, by the user device, a positioning reference identifier (par. 11 (a method of positioning a terminal in a multi-node system including a base station and a plurality of nodes wiredly ), par. 12 (estimating the location of the terminal based on the channel information, wherein the base station and the plurality of nodes have the same physical cell ID, wherein the physical cell ID is a cell ID indicated by a synchronization signal transferred from the base station and the plurality of nodes and is used for a cell-specific reference signal (CRS) provided to a plurality of terminals including the terminal, and wherein the global point ID is configured as a distinct value for each of the plurality of nodes and is used to send the positioning reference signal instead of the physical cell ID) associated with a timing advance measurement procedure with respect to the user device and one or more base stations identified in the list; and 
          However, Kang et al. do not specifically disclose a positioning reference identifier.
          In the same field of endeavor, Yoon et al. clearly show:
          sending, by the user device to one or more of the base stations identified in the list, either an uplink signal including a synchronization sequence and the positioning reference identifier (par. 53 (the generation of various sequences used in a wireless communication system, including a secondary synchronization signal sequence, a Reference Signal (RS), a pilot sequence, a Positioning Reference Signal (PRS) sequence, a sequence for a control channel, etc. Also, the apparatus for generating a sequence is an apparatus which generates a sequence and uses the generated sequence for communication, and may be either a terminal such as a Mobile Station (MS) or a User Equipment (UE), or a base station)), or
a first access burst including a synchronization sequence and a first part of the positioning reference identifier and a second access burst including a synchronization sequence and a second part of the positioning reference identifier.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show a positioning reference identifier, as taught by Yoon, so that transmission resources can be utilized more efficiently. 
          However, Kang and Yoon do not specifically disclose timing advance.
          In the same field of endeavor, Charbit et al. clearly show:
          used for broadcast signaling (par. 44 (A timing advance (designated "TA") is signaled to the user equipment 705 by the base station 706 based on measurements at the base station 706 during the uplink transmission of the RACH signal by the user equipment 705)), wherein the user device is a GSM user device, the serving base station is a GSM base station, and the list of base stations is a list of GSM base stations (par. 17 (Although systems and methods described herein are described with reference to a 3GPP LTE cellular network, they can be applied to any communication system including a Global System for Mobile Communications ("GSM") wireless communication network));
          a timing advance measurement procedure with respect to the user device and one or more base stations identified in the list (par. 44 (A timing advance (designated "TA") is signaled to the user equipment 705 by the base station 706 based on measurements at the base station 706 during the uplink transmission of the RACH signal by the user equipment 705))                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, show a positioning reference identifier, as taught by Yoon, and show timing advance, as taught by Charbit, so that transmission resources can be utilized more efficiently.








          Consider claim 4, and as applied to claim 1 above, Kang et al. clearly disclose the method as described.
          However, Kang et al. do not specifically disclose a random access channel.
          In the same field of endeavor, Charbit et al. clearly show:                   
          sending, by the user device, via a random access channel, to one or more of the base stations identified in the list, the access burst that includes a synchronization sequence and  a positioning reference identifier (par. 35 (In angle of arrival+timing advance ("AoA+TA"), a base station estimates the current absolute uplink timing advance of a user equipment based on dedicated physical random access channel ("PRACH") transmissions from the user equipment over a positioning measurement interval)) or
the first access burst including a synchronization sequence and a first part of the positioning reference identifier and the second access burst including a synchronization sequence and a second part of the positioning reference identifier. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show a random access channel, as taught by Charbit, so that transmission resources can be utilized more efficiently.


          Consider claim 5, and as applied to claim 1 above,
                         claim 20, and as applied to claim 18 above, 
Kang et al. clearly disclose a method and further comprising: 
          receiving, by the user device from one or more of the base stations identified in the list via an access grant channel, a message that includes the positioning reference identifier to acknowledge to the user device that the base station received, from the user device, the access burst including a synchronization sequence and a positioning reference identifier (par. 46 (the ACK/NACK signal for uplink data sent by the terminal is transmitted by the base station over the PHICH))  
or the first access burst including a synchronization sequence and a first part of the positioning reference identifier and the second access burst including a synchronization sequence and a second part of the positioning reference identifier.


          Consider claim 9, and as applied to claim 1 above, Kang et al. clearly disclose a method wherein the sending comprises: 
          sending, by the user device to a first base station of the one or more base stations identified in the list, a first access burst including the synchronization sequence and the second part of the positioning reference identifier (fig. 3, par. 38 (a radio frame includes 10 subframes, and one subframe is defined by two consecutive slots), par. 12 (the base station and the plurality of nodes have the same physical cell ID, wherein the physical cell ID is a cell ID indicated by a synchronization signal transferred from the base station and the plurality of nodes and is used for a cell-specific reference signal (CRS) provided to a plurality of terminals including the terminal, and wherein the global point ID is configured as a distinct value for each of the plurality of nodes and is used to send the positioning reference signal instead of the physical cell ID));
. 

          Consider claim 10, and as applied to claim 9 above, Kang et al. clearly disclose a method wherein the first access burst is transmitted via a first time slot, and the second access burst is transmitted via a second time slot that is adjacent to the first time slot (fig. 3, par. 38 (a radio frame includes 10 subframes, and one subframe is defined by two consecutive slots)), par. 51 (A PUCCH with respect to one terminal is assigned with a resource block (RB) pair in a subframe. The resource blocks in the RB pair take up different sub-carriers, respectively, in the first and second slots, respectively)). 


          Consider claim 12, and as applied to claim 1 above, Kang et al. clearly disclose the method as described.
          However, Kang et al. do not specifically disclose an observed time difference of signals. 
          In the same field of endeavor, Charbit et al. clearly show:                   
          measuring, by the user device for one or more non-serving base stations, an observed time difference of signals received from the one or more non-serving base stations with respect to same or corresponding signals received from the serving base station (fig. 5, par. 29 (Upon request, the user equipment 500 measures the observed time differences ("OTDs") of neighboring base stations 502, 503 relative to a serving base station 501.); 
          receiving, by the user device from the serving base station, information about inclusion and/or exclusion of at least one non-serving base station into/from a reporting of observed time differences (fig. 5, par. 29 (if neighboring base station 502 represents cell 2, then the user equipment 500 transmits a measurement report of T1-T2 to the serving base station 501 for cell 2 with the cell identifiers, wherein T1 represents the timing of arrival of signals from the serving base station 501 and T2 represents the timing of arrival of signals from the neighboring base station 502. Similarly, if neighboring base station 503 represents cell 3, then the user equipment 500 transmits a measurement report of T1-T3 to the serving base station 501 for cell 3 with the cell identifiers, wherein T1 represents the timing of arrival of signals from the serving base station 501 and T3 represents the timing of arrival of signals from the neighboring base station 503)); 
          selecting by the user device, according to the information received from the serving base station, a subset of the one or more non-serving base stations (fig. 5, par. 29 (Upon request, the user equipment 500 measures the observed time differences ("OTDs") of neighboring base stations 502, 503 relative to a serving base station 501)); and
          sending, by the user device to the serving base station, a measurement report that includes one or more observed time differences, including a measured time difference for each of the selected base stations (fig. 5, par. 29 (The user equipment 500 reports to the serving base station 501 the observed time differences relative to the serving base station 501 timing based on transmit timing of signals from at least two other cells such as the neighboring base stations 502, 503, and their respective cell identifiers ("IDs"))). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show an observed time difference of signals, as taught by Charbit, so that transmission resources can be utilized more efficiently.


          Consider claim 13, and as applied to claim 1 above, Kang et al. clearly disclose the method as described, except located and co-located
          However, Kang et al. do not specifically disclose an observed time difference of signals.
          In the same field of endeavor, Charbit et al. clearly show: 
          measuring, by the user device for one or more non-serving base stations, an observed time difference of signals received from the base station with respect to same or corresponding signals received from the serving base station (par. 28 (In OTDOA, the user equipment location is trilaterated (i.e., the location is established with three timing/distance measurements) with knowledge of transmit timing of the participating cells in the communication system and their geographical locations), par. 31 (UTDOA determines the location of the user equipment employing location measurement units ("LMUs") that are typically colocated with the base stations to measure time differences of arrival between a signal arriving at a serving cell and a cooperating cell)); 
          receiving, by the user device from the serving base station, a list of groups of base stations that are co-located or located at the same physical site (par. 31 (UTDOA determines the location of the user equipment employing location measurement units ("LMUs") that are typically colocated with the base stations to measure time differences of arrival between a signal arriving at a serving cell and a cooperating cell)); 
          selecting, by the user device based on the list of groups of base stations that are co-located, one or more of the non-serving base stations that are not co-located, to report the observed time difference (par. 28 (In OTDOA, the user equipment location is trilaterated (i.e., the location is established with three timing/distance measurements) with knowledge of transmit timing of the participating cells in the communication system and their geographical locations)); and
          sending, by the user device to the serving base station, a measurement report that includes at least an observed time difference measured for each of the selected base stations that are not co-located (par. 28 (In OTDOA, the user equipment location is trilaterated (i.e., the location is established with three timing/distance measurements) with knowledge of transmit timing of the participating cells in the communication system and their geographical locations)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show an observed time difference of signals, as taught by Charbit, so that transmission resources can be utilized more efficiently.



          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254), and in view of Siomina et al. (U.S. PG-Publication # 2015/0215982).


          Consider claim 2, and as applied to claim 1 above, Kang et al. clearly disclose the method as described.
          However, Kang et al. do not specifically disclose a cell reselection.
          In the same field of endeavor, Siomina et al. clearly show: 
          wherein the receiving a list of base station identities and receiving a positioning reference identifier comprises: 
          receiving a cell reselection command (pars. 179-180 ([0179] upon detecting one or more predefined radio signals (e.g., PSS/SSS, Customized Ringing Signal (CRS), Positioning Reference Signal (PRS), etc.) associated with the radio network node; [0180] for the purpose of cell selection or cell reselection for one or more wireless devices 20))                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a, as taught by Kang, and show a cell reselection, as taught by Siomina, so that transmission resources can be utilized more efficiently.
          However, Kang and Siomina do not specifically disclose a timing advance measurement.
          In the same field of endeavor, Charbit et al. clearly show:                   
          1) the positioning reference identifier associated with a timing advance measurement procedure with respect to the user device and one or more base stations (par. 44 (A timing advance (designated "TA") is signaled to the user equipment 705 by the base station 706 based on measurements at the base station 706 during the uplink transmission of the RACH signal by the user equipment 705. The timing advance parameter allows the base station 706 to know within a 16xTs (0.5 .mu.s or about 160 meters) accuracy the distance between the user equipment 705 and the base station 706 along a line of sight ("LOS"))), and 
          2) the list that identifies one or more of the base stations (fig. 5, par. 29 (The user equipment 500 reports to the serving base station 501 the observed time differences relative to the serving base station 501 timing based on transmit timing of signals from at least two other cells such as the neighboring base stations 502, 503, and their respective cell identifiers ("IDs")), par. 36 (a base station performs an initial angle of arrival+timing advance location process for a user equipment and reports the location to an enhanced serving mobile location centre ("eSMLC"))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, show a cell reselection, as taught by Siomina, and show a timing advance measurement, as taught by Charbit, so that transmission resources can be utilized more efficiently.


          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254), and in view of Mege et al. (U.S. PG-Publication # 2007/0099639).

          Consider claim 3, and as applied to claim 1 above, Kang et al. clearly disclose:
          sending, by the user device to one or more of the base stations identified in the list, the access burst that includes a synchronization sequence and the positioning reference identifier (par. 12 (estimating the location of the terminal based on the channel information, wherein the base station and the plurality of nodes have the same physical cell ID, wherein the physical cell ID is a cell ID indicated by a synchronization signal transferred from the base station and the plurality of nodes and is used for a cell-specific reference signal (CRS) provided to a plurality of terminals including the terminal, and wherein the global point ID is configured as a distinct value for each of the plurality of nodes and is used to send the positioning reference signal instead of the physical cell ID))  or the first access burst including a synchronization sequence and a first part of the positioning reference identifier and the second access burst including a synchronization sequence and a second part of the positioning reference identifier
to cause one or more base stations identified in the list to measure a timing advance with respect to the user device and report the timing advance to a network entity.
           However, Kang et al. do not specifically disclose an access burst.
           In the same field of endeavor, Mege et al. clearly show an access burst (par. 77 (it is possible to dispense with the synchronization sequence sent at regular intervals, or at least it is possible to limit the method to a relatively short synchronization sequence (training sequence) at the start of each radio)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show an access burst, as taught by Mege, so that transmission resources can be utilized more efficiently.




          Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254), and in view of Chiba et al. (U.S. PG-Publication # 2015/0230134).


          Consider claim 6, and as applied to claim 1 above, Kang et al. clearly disclose:
          sending, by the user device one or more times as indicated by the serving base station, via the dedicated resource, to the first base station, the access burst including a synchronization sequence and  a positioning reference identifier ((par. 12 (the base station and the plurality of nodes have the same physical cell ID, wherein the physical cell ID is a cell ID indicated by a synchronization signal transferred from the base station and the plurality of nodes and is used for a cell-specific reference signal (CRS) provided to a plurality of terminals including the terminal, and wherein the global point ID is configured as a distinct value for each of the plurality of nodes and is used to send the positioning reference signal instead of the physical cell ID)) or
the first access burst including a synchronization sequence and a first part of the positioning reference identifier and the second access burst including a synchronization sequence and a second part of the positioning reference identifier; and 
          However, Kang et al. do not specifically disclose a dedicated resource.
          In the same field of endeavor, Charbit et al. clearly show:
          receiving, by the user device from the serving base station, information identifying a dedicated resource for transmitting, one or more times as indicated by the serving base station, the access burst or the first access burst and the second access burst to a first base station of the base stations identified in the list (par. 35 (In angle of arrival+timing advance ("AoA+TA"), a base station estimates the current absolute uplink timing advance of a user equipment based on dedicated physical random access channel ("PRACH") transmissions from the user equipment over a positioning measurement interval));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show a dedicated resource, as taught by Charbit, so that transmission resources can be utilized more efficiently.
          However, Kang and Charbit do not specifically disclose cannot perform sending of the uplink signal.
          In the same field of endeavor, Chiba et al. clearly show:
          sending, by the user device if the user device cannot perform sending of the access burst or the first access burst and the second access burst via the dedicated resource due to any reason, the access burst or the first access burst and the second access burst via a random access channel (par. 43 (In general, in the event that a radio-link failure is detected, the UE can release all of its resources and can reselect a new cell for connection and/or can trigger a re-establishment procedure in the new cell that is typically preceded by a RACH Access)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, show a dedicated resource, as taught by Charbit, and show cannot perform sending of the uplink signal, as taught by Chiba, so that transmission resources can be utilized more efficiently.
 


          Consider claim 7, and as applied to claim 6 above, Kang et al. clearly disclose a method and further comprising:
          receiving, by the user device from the first base station via another dedicated resource, a message that includes the positioning reference identifier to acknowledge to the user device that the first base station received, from the user device, the access burst including a synchronization sequence and a positioning reference identifier (par. 46 (the ACK/NACK signal for uplink data sent by the terminal is transmitted by the base station over the PHICH)) or
the first access burst including a synchronization sequence and a first part of the positioning reference identifier and the second access burst including a synchronization sequence and a second part of the positioning reference identifier.





          Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254), and in view of Masini et al. (U.S. PG-Publication # 2016/0105831).

          Consider claim 11, and as applied to claim 1 above, Kang et al. clearly disclose the method as described.
          However, Kang et al. do not specifically disclose a paging request.
          In the same field of endeavor, Masini et al. clearly show:
          receiving, by the user device within a paging request from the serving base station, a positioning reference identifier associated with a timing advance measurement procedure with respect to the user device and one or more base stations identified in the list (par. 18 (In the Cell ID (CID) positioning method, the position of an UE is estimated with the knowledge of its serving eNB and cell. The information about the serving eNB and cell may be obtained by paging, tracking area update, or other methods…Example E-CID positioning measurements in LTE: Reference Signal Received Power, RSRP, Reference Signal Received Quality, RSRQ, UE Rx-Tx, Timing Advance Type 1, Timing Advance Type 2, and AoA)).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show a paging request, as taught by Masini, so that transmission resources can be utilized more efficiently.



          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254),
and in view of Krishnamurthy et al. (U.S. PG-Publication # 2010/0195566).


          Consider claim 17, it is being rejected for the same reasons as set forth in claim 1, except the positioning reference identifier is small.
           In the same field of endeavor, Krishnamurthy et al. clearly show:
           wherein the positioning reference identifier is small enough to be transmitted by the user device within one access burst or within two access bursts (par. 66 (the identifiers associated with the base stations 203, 205 serving neighboring service coverage areas may have been communicated as part of a neighbor cell list transmitted from the wireless device's serving base station 204 (assuming, for example, that the wireless device 201 is being serviced by base station 204 in FIG. 2). Alternatively, the identifier may be encoded into a subframe containing the positioning reference signal (e.g., PDCCH or other control information contained in the subframe))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show the positioning reference identifier is small, as taught by Krishnamurthy, so that transmission resources can be utilized more efficiently.






           Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG-Publication # 2014/0295883), in view of Yoon et al. (U.S. PG-Publication # 2012/0117135) and Charbit et al. (U.S. PG-Publication # 2012/0302254), and in view of Krishnamurthy et al. (U.S. PG-Publication # 2010/0195566)

          Consider claim 19, and as applied to claims 18, it is rejected for the same reason as set forth in claims 1 and 17, except for a random access channel.
          In the same field of endeavor, Charbit et al. clearly show:                   
          wherein the receiving comprises at least one of the following: 
          receiving, by the base station from the user device, an access burst over a random access channel without establishment of a temporary block flow (par. 35 (In angle of arrival+timing advance ("AoA+TA"), a base station estimates the current absolute uplink timing advance of a user equipment based on dedicated physical random access channel ("PRACH") transmissions from the user equipment over a positioning measurement interval)); and 
           receiving, by the base station from the user device, an access burst over a dedicated resource without establishment of a temporary block flow. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Kang, and show a random access channel, as taught by Charbit, so that transmission resources can be utilized more efficiently.




 
                                             Allowable Subject Matter

 	Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       Response to Amendment


            Applicant's arguments filed on 12/30/2013, with respect to claim 1, on pages 6-9 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Kang does not teach or suggest “the user device sending an access burst including a synchronization sequence and…. the positioning reference identifier,”
”. The Examiner has modified the response with a new reference which provides “the user device sending an access burst including a synchronization sequence and…. the positioning reference identifier”. See the above rejections of claim 1, for the relevant interpretation and citations found in Yoon, disclosing the limitation.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 2, 2020